Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicants’ arguments filed December 08, 2020 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claims 8-14 are cancelled.
Claims 21-27, filed December 08, 2020, are new.
Claims 1-7 and 15-27, filed December 08, 2020, are examined on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6, 15-17, 20-23, and 26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by English et al. (English hereafter, US 2007/0168633 A1).
Claim 1, English discloses a method, comprising:

 predetermined characteristic and accessible by a designated pointer, a buffer cache at the memory for caching and a storage device for persistent storage (page 6, [0066], e.g. the storage server 2 should be able to service the client initiated reads and writes during the allocation process);
determining, by the processor, whether a pointer for a data block requested by the read request matches the designated pointer (page 6, [0069], e.g. the VVBN in the metadata field is compared to the VVBN in the bock's parent indirect block in the user buffer tree. If all of the context information 43 matches its expected values, the block is assumed to be the correct block); 
retrieving, by the processor, the data block from the pre-allocated storage location, when the pointer for the data matches the designated pointer (page 6, [0071], e.g. Once that block is located, its metadata is used in the same manner described above, to determine whether it is the correct block. If it is the correct block, then that block is returned to the calling process as the result. (Of course, a single client-initiated read request may require access to multiple blocks in this manner); 
determining, by the processor, whether the data block is stored in the buffer cache, when the pointer does not match the designated pointer (page 7, [0082], e.g.  If the values of those two VVBNs do not match (607), that means the direct block has either been relocated or a write was lost (i.e., this direct block is not the target block), in which case, the process continues to 608. At 608 the process determines the PVBN of the corresponding direct block in the container file. This is done by using the VVBN, in the parent L1 block of the direct block in the user buffer tree, as an FBN, to compute the relevant indices in the node and indirect blocks of the container buffer tree. An example of these operations (608) is described further with reference to FIG. 7).
retrieving, by the processor, the data block from the buffer cache, when the data block is stored in the buffer cache (page 6, [0071], e.g. The PVBN in the corresponding parent indirect block in the user buffer tree is also corrected at a convenient time. If the block is not the correct block, then it is assumed 
retrieving, by the processor, the data block from the storage device, wherein when the data block is not stored in the buffer cache (page 6, [0065], e.g.  one aspect of the technique introduced here is that the PVBNs in the user buffer tree do not necessarily have to be updated immediately or at all, [0066] e.g. the storage server 2 should be able to service the client initiated reads and writes during the allocation process, even if the user buffer tree has not been updated yet. This capability raises the issues of: 1) how to determine whether a particular block being accessed is in fact the correct block; 2) if the block is determined not to be the correct block, how to distinguish a block that has been simply relocated (e.g., due to defragmentation) from a lost write; and 3) if a block has been moved due to defragmentation (or other reasons), how to find the block at its new location if its PVBN has not yet been updated in the user buffer tree) and the pointer does not match the designated pointer (page 7, [0082], e.g. If the values of those two VVBNs do not match (607), that means the direct block has either been relocated or a write was lost (i.e., this direct block is not the target block), in which case, the process continues to 608). 
Claim 2, English discloses the pointer for the data block matches the designated pointer based on a reference to level one of an indirect block of a tree structure used for storing data by the computing device (page 4, [0051], e.g. A buffer tree is a hierarchical structure which used to store metadata about the file, including pointers for use in locating the blocks for the file. A buffer tree includes one or more levels of indirect blocks (called "L1 blocks", "L2 blocks", etc.), each of which contains one or more pointers to lower-level indirect blocks and/or to the direct blocks (called "L0 blocks") of the file).
Claim 3, English discloses the designated pointer includes a physical volume block number (PVBN) and virtual volume block number (VVBN) (page 5, [0054], e.g. Each inode 320 and each indirect block 350 includes at least one storage location ("index") 355 that stores at least one PVBN and a corresponding VVBN. Each PVBN identifies a physical block in the aggregate itself (which may be a direct 
Claim 6, English discloses the computing device is a storage server that maintains a specially allocated data structure (SAD) at the memory to store a single instance of data designated by the storage server as special data with the certain characteristic (page 1, [0003], e.g. In the context of NAS, a storage server may be a file server, which is sometimes called a "filer". A filer operates on behalf of one or more clients to store and manage shared files. The files may be stored in a storage subsystem that includes one or more arrays of mass storage devices, such as magnetic or optical disks or tapes, by using RAID (Redundant Array of Inexpensive Disks). Hence, the mass storage devices in each array may be organized into one or more separate RAID groups, and [0004] In a SAN context, a storage server provides clients with block-level access to stored data, rather than file-level access. Some storage servers are capable of providing clients with both file-level access and block-level access).
Claims 15-17, 20-23, and 26, English discloses a non-transitory storage medium (Figure 1, e.g. Storage server) for implementing the above cited method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 18, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over English et al. (English hereafter, US 2007/0168633 A1), as applied to claims 1-3, 6, 15-17, 20-23, and 26 in view of Hamilton et al. (Hamilton hereafter, US 2008/0082590 A1).
In regard to claims 4, 18, and 24, English discloses the claimed invention except for the limitation of “the certain characteristic is of a header file.”  Hamilton discloses “the certain characteristic is of a header file” (pages 4-5, [0034], e.g.  A header or metadata may be maintained by the filesystem to indicate properties of the files (e.g., whether to apply write-in-place, level of priority) and determine how to manage individual files and, by extension, individual data blocks of particular files. An operation on a data block typically includes referencing the metadata to determine how the data block is to be treated (based on the association of the data block with a file)).  Hamilton discloses the point in time access and data access can remain unchanged. From the perspective of performance, the write-in-place approach may degrade some read or write performance within the write-anywhere filesystem while improving some other read and write performance (pages 2-3, [0020]).  One of ordinary skill in the art at the time of invention would have been motivated by Hamilton to improve the method of English to improve read and write performance.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of English as applied to the certain characteristic is of a header file of Hamilton to improve read and write performance.
Claims 5, 19, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Scott et al. (Scott hereafter, US 2008/0077762 A1), as applied to claims 1-3, 6, 15-17, 20-23, and 26 in view of Applicant’s Admitted Prior Art (AAPA).
Claims 5, 19, and 25, English discloses the claimed invention except for the limitation of wherein the certain characteristic is of a zero-filled block of data.  AAPA discloses the zero-filled blocks of the virtual disk image file may be fingerprinted and identified as duplicate blocks (Instant Specification, page 2, [0005]).  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of 
Claims 7 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Scott et al. (Scott hereafter, US 2008/0077762 A1), as applied to claims 1-3, 6, 15-17, 20-23, and 26 in view of Applicant’s Admitted Prior Art (AAPA).
Claims 7 and 27, English discloses the claimed invention except for the limitation of wherein the processor uses a hash value of the single instance of data to determine if any data block is to be written at the preallocated storage location.  AAPA discloses A technique, commonly referred to as “deduplication,” that has been used to address this problem involves detecting duplicate data blocks by computing a hash value (fingerprint) of each new data block that is stored on disk, and then comparing the new fingerprint to fingerprints of previously stored blocks (Instant Specification, page 2, [0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of English as applied to using a hash value of the single instance of data to determine if any data block is to be written at the preallocated storage location.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152